TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 23, 2013



                                      NO. 03-12-00454-CV


                   Tom Jones Homes, Inc., a Texas Corporation, Appellant

                                                   v.

                          Travis County Appraisal District, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. It FURTHER appearing to the Court that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.